Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.

Claims 1, 3 and 22-28 are pending. 

Claims 22-23 stand withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1, 3, and 24-28, drawn to a chimeric or humanized immunoglobulin, are being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/182,020, filed June 19, 2015, is acknowledged.  

Objection and Rejection Withdrawn
The written description rejection of claims 4, 6 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of the claims amendment. 



	The rejection of claims 16-17, 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn as the claims have been canceled. 

	The rejection of claims 1, 3, 15-21 and 24 under 35 U.S.C. 103 as being unpatentable over WO2008/144757 publication (of record, published Nov 2008; PTO 1449) or WO2014031476 publication (of record, published Feb 24, 2014; PTO 1449) each in view of Dimasi et al (of record, US2011/0033378 published Feb 10, 2011; PTO 892) and Strosberg et al (of record, J Immunology 115: 1422-1424, 1975; PTO 892) is withdrawn in view of the amendment to claim 1. 

	The objection to claims 6 and 7 is withdrawn as the claims have been canceled. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ronald C. Kern Jr on April 30, 2021.

In the claims:
Claims 22 and 23 have been canceled.  
Claim 1, line 3, -- phenylalanine at position 83 is substituted with -- has been inserted after “and”.
Claim 1, line 4, “at position 83” as been deleted.

Conclusion
Claims 1, 3, and 24-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644